DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Claim Objections
Claims 1, 6, 12 and 20 are objected to because of the following informalities: 
	In claims 1 and 12, the word “ontacting” should be read as – contacting --.
	In claims 6 and 20, the term “the p-type material” should be read as – the p-type workfunction gate material – as the result of the amendment to keep terminology consistent.
Appropriate correction is required.

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having 

Claims 1, 2, 4 and 7-10 are rejected under 35 U.S.C. 103 as being unpatentable over Luan et al. (US 2007/0052036) in view of Chang (US 2017/0076995).
	In re claim 1, Luan et al., in Figs. 4, 5 and corresponding text, teach a structure comprising:
a gate dielectric material 110 ([0039]);
a metal gate material 112 ([0043]) directly contacting on the gate dielectric material 110, the metal gate material 112 comprising different thickness d1 and d2 in different regions 104 and 106 each of which are structured for devices having a different threshold voltage (Vt)(note: Luan et al., in [0017], teach that the thickness of the gate material would establish the Vt of the structure, which means the threshold voltage is thickness dependent, which means different thickness would result in different threshold voltage); and
a workfunction material 116 (note: gate 116 has its own work function, [0065], and thus acts as the workfunction material) on the metal gate material 112.

    PNG
    media_image1.png
    204
    413
    media_image1.png
    Greyscale

    PNG
    media_image2.png
    210
    413
    media_image2.png
    Greyscale


As compared to the claimed invention, the only limitation Luan reference does not expressly teach is that the metal gate material 112 (e.g. TiSiN, [0043]) is a p-type 
Chang, in an analogous art, teaches that the metal gate material 102/202/302, comprising different thickness in different regions, is a p-type workfunction gate material, such as TiSiN ([0039]), and the workfucntion material 112 is an n-type workfunction gate material ([0051]).   (Note)  The metal gate material 112 of Luan reference acts as the p-type workfunction gate material, because the metal gate material 112 comprises TiSiN ([0043]), as evidenced by Chang ([0039]).   In other words, the only missing limitation in Luan teaching is the workfucntion material 116 being the n-type workfunction gate material.  Chang, however, teaches the foregoing limitation, as stated above.
Therefore it would have been obvious to one of the ordinary skill in the art, before the effective filing date of the claimed invention, to modify Luan’s semiconductor structure with Chang’s teachings so that the metal gate material is the p-type workfunction gate material and the workfucntion material is the n-type workfunction gate material.   The motivation for doing so is to modulate the work function and threshold voltage of the semiconductor structure.  (See [0003], [0005], [0006], [0008], [0009] and [0012]).

	In re claim 2, Luan et al., in Figs. 4, 5 and corresponding text, teach that the metal gate material 112 is a workfunction material different than the workfunction material 116 on the gate material 112 (note: the metal gate material 112 comprises 

In re claim 4, Luan et al., in Figs. 4, 5 and corresponding text, teach that the different thickness d1 and d2 of the metal gate material 112 are provided in different device regions 104 and 106.

	In re claim 7, Luan et al., in Fig. 4 and corresponding text, teach that the metal gate material 112 is in a stepped pattern.
	
In re claim 8, Luan et al., in Figs. 4, 5 and corresponding text, teach that the gate dielectric material is a high-k dielectric material ([0039]).

In re claim 9, Luan et al., in Figs. 4, 5 and corresponding text, imply that the metal gate material 	112 is devoid of air breaks, as the metal gate material 112 did not show any air breaks.

In re claim 10, Luan et al., in Figs. 4, 5 and corresponding text, teach that the metal gate material 	112 is a single deposition process of the gate material, such as MOCVD or ALD or PVD ([0043]).

Allowable Subject Matter


7.	Claims 13-18 and 21 are objected to as being dependent upon an objected base claim 12, but would be allowable if the objection against claim 12 is overcome.
	8.	Claims 5, 6, 11 and 20 are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.
	9.	The following is a statement of reasons for the indication of allowable subject matter:  
	The current invention is deemed to be directed to a nonobvious improvement over the invention published in US 2007/0052036.  The improvement comprises: the gate dielectric material is devoid of the p-type workfunction gate material in a region directly adjacent to the metal gate material of a first thickness (claim 5); the different thickness include at least a non-etched thickness in a first region, a second thickness in a second region, a third thickness in a third region and a region which is devoid of the p-type material (claim 6).
	In addition, the current invention is deemed to be directed to a nonobvious improvement over the invention published in US 2017/0076995.  The improvement comprises a gate material directly contacting the gate dielectric material (claim 12).

Response to Arguments
10.	Applicant’s arguments, submitted on 3/8/21, with respect to 35 U.S.C. 102 rejections have been fully considered and are persuasive.  Therefore, the rejections 

Conclusion
11.	Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
12.	Any inquiry concerning this communication or earlier communications from the examiner should be directed to HSIEN MING LEE whose telephone number is (571)272-1863.  The examiner can normally be reached on Monday-Friday.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an 
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Wael M. Fahmy can be reached on 571-272-1705.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.


HSIEN MING  LEE
Primary Patent Examiner
Art Unit 2814
March 30, 2021



/HSIEN MING LEE/